Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 8, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a part-time driver’s education teacher, was terminated from his position as a result of reporting to work under the influence of alcohol in contravention of the employer’s policy prohibiting persons from coming onto school grounds in such condition. After various proceedings, the Unemployment Insurance Appeal Board found that claimant was disqualified from receiving unemployment insurance benefits because he lost his employment due to misconduct. Claimant appeals.
Initially, we note that an employee’s failure to abide by an employer’s reasonable policies which, in turn, has a detrimental effect upon the employer’s interest has been found to constitute disqualifying misconduct (see Matter of Vesseliza [Commissioner of Labor], 22 AD3d 1011, 1012 [2005]). Disqualifying misconduct has also been found where an employee reports to work under *1064the influence of alcohol, unless evidence is adduced establishing that the employee suffers from the disease of alcoholism (see Matter of Kiteta [Commissioner of Labor], 4 AD3d 712, 713 [2004]; Matter of Kryszak [Commissioner of Labor], 308 AD2d 645, 646 [2003]). Here, while claimant asserts that he suffers from that disease, he failed to present evidence substantiating his claim despite the fact that the proceedings were specifically extended to give him an opportunity to do so. Inasmuch as substantial evidence supports the Board’s decision, we find no reason to disturb it.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.